DETAILED ACTION
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claim 1, on line 14, delete "on an opposite side" and replace with – on the opposite side --; 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while LED lighting bulb including envelopes having an opening; an LED arrangement being enclosed in the envelope;  an end cap at the opening comprising a first terminal, a second terminal and a stem portion which closes the opening; a first wire and a second wire extending from the stem portion into the envelope; a lighting driver at an envelope side of the stem portion, the lighting driver being electrically connected to the first wire and the second wire; at least a first tube; a first supply wire which makes electrical connection between the first terminal  and the lighting driver through the first tube and through the stem portion; and a second supply wire which makes electrical connection between the second terminal and the lighting driver through the second tube and through the stem portion, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The LED lighting bulb, as disclosed in claim 1 above, wherein the lighting driver comprising a shape feature for allowing the lighting driver to slide relative to the first wire and the second wire during assembly; and first and second tubes extending from the stem portion on an opposite side to the envelope.

Claims 2-9 are allowed for being dependent on the allowed claim 1. 

With regard to claim 10, while method of manufacturing a LED lighting bulb including the steps of: providing an envelope having an opening; and a stem portion of an end cap, having a first wire and a second wire extending from the stem portion; mounting a lighting driver along the first wire and second wire, wherein the lighting driver comprises first and second supply wires which extend through the stem portion and each through a respective tube which extends back from the stem portion; providing an LED arrangement within the envelope; hermetically connecting the stem portion to the opening of the envelope with the lighting driver remote from the stem portion and within the envelope, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The method, as disclosed in claim 10 above, further including the steps of: pulling the lighting driver towards the stem portion along the first and second wires using the first and second supply wires;  sealing the tubes around the first and second supply wires; and assembling the end cap by connecting the first and second supply wires to first and second terminals of a terminal portion of the end cap and connecting the terminal portion to the stem portion.

Claims 11-15 are allowed for being dependent on the allowed claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ren et al. (US 20190271442 A1) discloses an LED lighting bulb having a driver positioned on the side of the stem within and wired to support and energized the light source. The lamp avoids deposition of volatile organic compound on a surface of an LED chip and maintains luminous efficiency and heat dissipation performance of the LED chip. The driver is mounted and secured to the stem and the metal pin, thus realizing an electrical connection and avoiding complicated processes including welding processes, and hence simplifying a manufacturing and assembly process of the lamp. The lamp avoids contamination by the volatile organic compound generated by the driver module.

Hu et al. (CN 105953102 A) discloses an LED lighting bulb having two wires supporting both , the driver and the light sources within the envelope. The device has low cost, simple structure and better heat radiating effect, transfers bulb heat of the bulb shell though heat inert gas, simplifies production assembly technique in an effective manner, and reduces production cost in an effective manner.

Wan et al. (US 20190120438 A1) discloses an LED lighting bulb having a driver positioned within the stem and at least partly within the envelope for powering the light source on the stem. The device avoids need of an extra circuit connecting lead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875